Exhibit 10.2

FOURTH AMENDMENT OF LEASE

THIS FOURTH AMENDMENT OF LEASE (this “Amendment”) is made as of the 30th day of
September, 2008 (the “Effective Date”), by TBCI, LLC, a Massachusetts limited
liability company, as successor to BHX, LLC, as Trustee of 3 Forbes Realty
Trust, a Massachusetts nominee trust (“Landlord”), and ANTIGENICS, INC., a
Delaware corporation (“Tenant”).

Recitals

A. Landlord and Tenant are parties to a Lease dated December 6, 2002, as amended
by a First Amendment of Lease dated August 15, 2003, by a Second Amendment of
Lease dated March 7, 2007, and by a Third Amendment of Lease dated April 23,
2008 (as so amended, the “Lease”), pursuant to which Landlord leased to Tenant
space in the building commonly known as 3 Forbes Road, Lexington, Massachusetts.
All capitalized terms used in this Amendment which are defined in the Lease and
not otherwise defined in this Amendment shall have the meanings given in the
Lease.

B. The parties desire to enter into this Amendment to give Landlord (i) an
option to eliminate from the Lease that portion of the Premises depicted as
“Excess Space” on Exhibit A hereto (the “Excess Space”), and (ii) if Landlord
exercises its option to eliminate the Excess Space from the Lease, an additional
option to grant to the replacement tenant for the Excess Space the right to use
that portion of the remaining Premises located on the first floor of the
Building depicted as “Shared Space” on Exhibit A hereto (the “Shared Space”) on
a shared basis in common with Tenant for its intended purposes.

Statement of Amendment

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Landlord’s Option to Eliminate Excess Space. Tenant grants to Landlord an
option (the “Reduction Option”) to eliminate the Excess Space from the Lease,
which Reduction Option shall be exercised, if at all, by written notice of
exercise given by Landlord to Tenant not later than 90 days after the Effective
Date. The Reduction Option shall apply to all of the Excess Space, and Landlord
shall not have an option to eliminate less than all of the Excess Space from the
Lease. If Landlord timely exercises the Reduction Option, then:

 

  (a) within ten Business Days after Tenant receives notice of such exercise,
Tenant shall surrender the Excess Space in the condition required upon
termination as provided in Section 7.4 of the Lease;

 

  (b) the Excess Space shall be eliminated from the Lease effective 30 days
after the date of surrender by Tenant in accordance with clause (a) above (the
“Elimination Date”);

 

  (c) Tenant’s Share, for purposes of determining the Additional Rent in respect
of Taxes, Insurance Costs and Operating Costs, shall remain at 100% until the
earlier of (i) the commencement of the term of a replacement lease of the Excess
Space (the “Replacement Lease”) to a third party or (ii) the Elimination Date,
and thereafter shall be determined on the basis of the Leasable Square Footage
of the remaining Premises, excluding the Excess Space, relative to the Leasable
Square Footage of the Building (subject to further adjustment as provided in
Section 2(b) of this Amendment);



--------------------------------------------------------------------------------

  (d) the total Base Rent shall be unchanged from the amounts provided for in
Item 9 of the Summary of Basic Terms until the earlier of (i) the commencement
of the term of the Replacement Lease or (ii) the Elimination Date, and
thereafter shall be determined on the basis of the per square foot Base Rent
provided for in Item 9 of the Summary of Basic Terms and the Leasable Square
Footage of the remaining Premises, excluding the Excess Space (subject to
further adjustment as provided in Section 2(b) of this Amendment); and

 

  (e) on or promptly after the Elimination Date, Landlord and Tenant shall enter
into an amendment of the Lease to confirm the Elimination Date and make such
modifications as are necessary to reflect the elimination of the Excess Space
from the Lease and the provisions of Sections 1(c) and 1(d) of this Amendment.

2. Landlord’s Option to Grant Right to Use Shared Space. If Landlord timely
exercises the Reduction Option, Landlord shall have an additional option (the
“Sharing Option”) to grant to the replacement tenant for the Excess Space the
right to use the Shared Space on a shared basis in common with Tenant for its
intended purposes. The Sharing Option shall be exercised, if at all, by written
notice of exercise given by Landlord to Tenant together with or as part of the
notice of exercise of the Reduction Option. If Landlord timely exercises the
Sharing Option, then:

 

  (a) during the term of the Replacement Lease, Landlord shall use reasonable
diligence to maintain or cause to be maintained the Shared Space. Landlord shall
operate, manage, equip, light, repair and maintain the Shared Space for its
intended purpose. Tenant, its agents, customers, employees and invitees, shall
have the non-exclusive right in common with the replacement tenant to use the
Shared Space;

 

  (b) from the Elimination Date until termination of the Replacement Lease, the
Leasable Square Footage of the Premises shall be reduced (beyond the reduction
resulting from the elimination of the Eliminated Space from the Premises) by the
portion of the Leasable Square Footage of the Shared Space allocated to the
Excess Space, which allocation shall be determined by multiplying (i) the
Leasable Square Footage of the Shared Space by (ii) a fraction, the numerator of
which is the Leasable Square Footage of the Excess Space and the denominator of
which is the Leasable Square Footage of the Premises prior to elimination of the
Excess Space, but excluding the Shared Space;

 

  (c) from the Elimination Date until termination of the Replacement Lease,
Tenant’s Share and the Base Rent shall be adjusted, beyond the adjustments
provided for in Sections 1(c) and 1(d) of this Amendment, to reflect the
reduction in the Leasable Square Footage of the Premises provided for in
Section 2(b) of this Amendment; and

 

  (d) the amendment of the Lease provided for in Section 1(e) of this Amendment
shall, in addition to making the modifications provided for in such
Section 1(e), make such modifications as are necessary to reflect the provisions
of Sections 2(a), 2(b) and 2(c) of this Amendment.

3. Lender’s Consent. This Amendment is conditioned on Landlord obtaining the
consent of Landlord’s mortgage lender (“Lender”) to this Amendment within ten
business days after the date of this Amendment. Promptly after the full
execution of this Amendment, Landlord shall submit this Amendment to Lender and
request Lender’s consent hereto. Landlord shall promptly advise Tenant of
Lender’s consent, or refusal to consent, to this Amendment.

4. Inconsistencies; Continuing Effect of Lease. To the extent that the
provisions of this Amendment are inconsistent with the provisions of the Lease,
the provisions of this Amendment will control and the Lease will be deemed to be
amended hereby. Except as amended by this Amendment, the provisions of the Lease
remain in full force and effect.

 

-2-



--------------------------------------------------------------------------------

5. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which will be an original, but all of which, taken
together, will constitute one and the same Amendment.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

TBCI, LLC, as Trustee of 3 Forbes Realty Trust By:  

/s/ Robert Schlager

Name:   Robert Schlager Title:   Treasurer ANTIGENICS, INC. By:  

/s/ Garo H. Armen, PhD

Name:   Garo H. Armen, PhD Title:   Chairman and CEO

EXHIBIT A – Floor Plan depicting Excess Space and Shared Space

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

[Floor plan graphic omitted as not material to investors; a copy will be
furnished upon request.]

 

-4-